Name: 97/304/EC, Euratom: Council Decision of 29 April 1997 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 1997-05-17

 Avis juridique important|31997D030497/304/EC, Euratom: Council Decision of 29 April 1997 appointing a member of the Economic and Social Committee Official Journal L 126 , 17/05/1997 P. 0028 - 0028COUNCIL DECISION of 29 April 1997 appointing a member of the Economic and Social Committee (97/304/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 195 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof,Having regard to the Council Decision 94/660/EC, Euratom of 26 September 1994 appointing the members of the Economic and Social Committee for the period up to 20 September 1998 (1),Whereas a seat as a member of that Committee has fallen vacant following the resignation of Mr Harald Ettl of which the Council was notified on 29 November 1996;Having regard to the nominations submitted by the Austrian Government on 14 February 1997,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole Article Mr Harald Glatz is hereby appointed a member of the Economic and Social Committee in place of Mr Harald Ettl for the remainder of the latter's term of office, which runs until 20 September 1998.Done at Luxembourg, 29 April 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No L 257, 5. 10. 1994, p. 20.